Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims 1 and 12, the necessary additional features to overcome the prior art of record.  Accordingly, dependent claims 8-10 and 15 which now would be redundant, are hereby cancelled.  Furthermore, broader independent claim 17 as well as its dependent claims 18-20 are cancelled.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Bea Koempel-Thomas on 5/6/22.
			



Please amend the claims as follows:
(Amended) A method of training a machine-vision system, the method of training comprising:
obtaining a trained-synthetic dataset associated with a virtual-sporting event, features of the trained-synthetic dataset including at least two of:
a tagged part of a representation of a player;
a silhouette of the representation of the player;
a center-heat map associated with the representation of the player; and 
a bounding box associated with the representation of the player;
performing one or more iterations of extending the trained-synthetic dataset using a real-life dataset associated with an actual sporting event including recognized results, the extending including:
identifying a portion of the recognized results from the real-life dataset;
selecting the portion of the recognized results from the real-life dataset for annotation;
annotating the portion of the recognized results from the real-life dataset to generate an annotated portion;
adding the annotated portion to the trained-synthetic dataset to obtain an extended-trained dataset;
storing the extended-trained dataset;
determining whether learned data from the extended-trained dataset represents improved detection of the features compared to the trained-synthetic dataset;
based on improvement of detection of the features and availability of another portion of the recognized results, repeating the extending using a part of the extended-trained dataset as the trained-synthetic dataset in a next iteration; 
providing the extended-trained dataset to the machine-vision system;
identifying an error in the learned data according to a relationship between two or more features;
wherein:
the features of the trained-synthetic dataset include the center-heat map associated with the representation of the player and the bounding box associated with the representation of the player; and 
identification of the error includes identifying that the center-heat map associated with the representation of the player is outside of the bounding box associated with the representation of the player; and
selecting the part of the extended-trained dataset by:
              sorting the extended-trained dataset according to a number of errors in the learned data;
              selecting a middle portion of the extended-trained dataset according to the sort; and
              providing the middle portion of the extended-trained dataset as the trained-synthetic dataset in the next iteration.
 
8. (Cancelled)

9. (Cancelled)

10. (Cancelled).

12. A system comprising:
one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, configure a machine-
vision system to perform operations comprising:
obtaining a trained-synthetic dataset associated with a virtual-sporting event, features of the trained-synthetic dataset including at least two of:
a tagged part of a representation of a player;
a silhouette of the representation of the player;
a center-heat map associated with the representation of the
player; and
a bounding box associated with the representation of the player;
performing one or more iterations of extending the trained-synthetic dataset using a real-life dataset associated with an actual sporting event including recognized results, the extending including:
identifying a portion of the recognized results from the real-life dataset;
selecting the portion of the recognized results from the real-life dataset for annotation;
annotating the portion of the recognized results from the real-life dataset to generate an annotated portion;
adding the annotated portion to the trained-synthetic dataset to obtain an extended-trained dataset;
storing the extended-trained dataset;
determining whether learned data from the extended-trained dataset represents improved detection of the features compared to the trained-synthetic dataset;
based on improvement of detection of the features and availability of another portion of the recognized results, repeating the extending using a part of the extended-trained dataset as the trained-synthetic dataset in a next iteration; and
providing the extended-trained dataset to the machine-vision system;
identifying an error in the learned data according to a relationship between two or more features;
wherein:
the features of the trained-synthetic dataset include the center-heat map associated with the representation of the player and the bounding box associated with the representation of the player; and 
identification of the error includes identifying that the center-heat map associated with the representation of the player is outside of the bounding box associated with the representation of the player; and selecting the part of the extended-trained dataset by:
sorting the extended-trained dataset according to a number of errors in the learned data;
selecting a middle portion of the extended-trained dataset according to the sort; and
providing the middle portion of the extended-trained dataset as the trained-synthetic dataset in the next iteration.
 

15. (Cancelled)

17. (Cancelled)

18. (Cancelled)

19. (Cancelled)

20. (Cancelled)


3.	The following is an examiner’s statement of reasons for allowance: The Examiner’s amendment places the application into condition for allowance by incorporating the necessary additional features into the independent claims 1 and 12 to distinguish over the prior art of record, and by cancelling the broad claims 17-20.  Chojnacki shows training a machine vision system using sporting event data, including a heatmap associated with a representation of a player in relation to the player’s associated bounding box, and which also identifies and calibrates errors.  Chang also shows training a machine vision system using sporting event data, including a heatmap associated with a representation of a player in relation to the player’s associated bounding box, with error labeling and correction.  Nevertheless, neither Chojnacki nor Chang go into the details of the independent claims 1 and 12 as amended, including, in tandem with the annotation and dataset extension features: identifying an error in the learned data according to a relationship between two or more features; wherein the features of the trained-synthetic dataset include the center-heat map associated with the representation of the player and the bounding box associated with the representation of the player; and identification of the error includes identifying that the center-heat map associated with the representation of the player is outside of the bounding box associated with the representation of the player; and selecting the part of the extended-trained dataset by sorting the extended-trained dataset according to a number of errors in the learned data; selecting a middle portion of the extended-trained dataset according to the sort; and providing the middle portion of the extended-trained dataset as the trained-synthetic dataset in the next iteration.  Independent claims 1 (method) and 12 (apparatus) are not set forth in the prior art of record.
Furthermore, it is noted that independent claims 1 (and 12) are statutory subject matter under U.S.C. 101 and are not directed to a judicial exception at least because they recite, as part of the method/(operations), that the extended-trained dataset is provided to the machine-vision system.  The specification such as Figure 10 make it clear that the machine-vision system is a hardware system with computer and sensor hardware.  In addition, the method/operation steps go beyond an abstract idea because the combined features integrate into a practical application with meaningful limits based on processing the heatmap with other machine vision dataset details.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/           Primary Examiner, Art Unit 2174